Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2020

                                      No. 04-19-00844-CV

                                IN THE INTEREST OF C.C.,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                     The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on December 9, 2019. On January 9,
2019, court reporter Katrina L. Gentry filed a reporter’s record of the trial court’s March 22,
2019 hearing. The trial court’s judgment, however, indicates that it also held hearings related to
its order of termination on May 24, 2019 and June 7, 2019. Ms. Gentry has informed this court
that court reporter Ramiro Hernandez is the court reporter responsible for preparing the
reporter’s record for those dates.

      We therefore ORDER Ramiro Hernandez to file the reporter’s record on or before
January 31, 2020.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court